Beleord, J.
The only error assigned goes to the admission of the note in evidence. It is claimed that Sarah *295Barnes at the date of the execution of the instrument was a married woman and therefore incapable of making the same. The evidence clearly shows that she was carrying-on business as a trader through her agent David Barnes, and that the consideration of the note went to the benefit of her separate estate. Under the sixth section of an act concerning “Married Women” (Rev. Stat. 455), she could make contracts affecting her business or trade to the same extent as though she were a femme sole. To hold otherwise would be to deprive her of the very rights which this statute was designed to confer.
We see no error in this record, and affirm the judgment.

Affirmed.